PER CURIAM
Appellant seeks reversal of an order that committed him to the Oregon Health Authority for a period not to exceed 180 days, ORS 426.130(l)(a)(C), based on the trial court’s determination that, because of a mental disorder, he was a danger to himself and others and not able to provide for his basic needs, ORS 426.005(l)(f). He contends, and the state concedes, that the evidence is legally insufficient to support that determination and that the order should be reversed. We agree, accept the state’s concession, and reverse the commitment order.
Reversed.